UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1483


KISHA MARIE DAVIS,

                Plaintiff – Appellant,

          v.

MEDICAL UNIVERSITY OF SOUTH CAROLINA, Physicians MUSC-P,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Mary Gordon Baker, Magistrate
Judge. (2:14-cv-03152-MGB)


Submitted:   September 13, 2016          Decided:   September 16, 2016


Before TRAXLER, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kisha Marie Davis, Appellant Pro Se. Andreas Neal Satterfield,
Jr., John Sulau, JACKSON LEWIS PC, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kisha    Marie    Davis    appeals     the    magistrate    judge’s *   order

granting Medical University of South Carolina summary judgment

on her claims, brought pursuant to the Family and Medical Leave

Act,       29   U.S.C.    §§ 2601-2654        (2012),      the    Americans      with

Disabilities      Act,    42     U.S.C.   §§ 12101-12213         (2012),   the   Age

Discrimination      in    Employment        Act     of   1967,   as   amended,    29

U.S.C.A. §§ 621 to 634           (West 2008 & Supp. 2016), and Title VII

of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e

to 2000e-17 (2012).            We have reviewed the record and find no

reversible error.          Accordingly, we deny Davis’ application to

proceed in forma pauperis and affirm for the reasons stated by

the magistrate judge.             See Davis v. Med. Univ. of S.C., No.

2:14-cv-03152-MGB (D.S.C. Mar. 30, 2016).                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                           AFFIRMED




       *The   parties   consented  to   the   magistrate                   judge’s
jurisdiction under 28 U.S.C. § 636(c) (2012).



                                          2